     Case 2:21-cv-00147-ODW-JEM Document 1 Filed 01/07/21 Page 1 of 12 Page ID #:1




 1    SO. CAL. EQUAL ACCESS GROUP
      Jason J. Kim (SBN 190246)
 2    Jason Yoon (SBN 306137)
      101 S. Western Ave., Second Floor
 3    Los Angeles, CA 90004
      Telephone: (213) 252-8008
 4    Facsimile: (213) 252-8009
      scalequalaccess@yahoo.com
 5
      Attorneys for Plaintiff
 6    GABRIEL DORSEY
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
      GABRIEL DORSEY,                            Case No.:
11
                   Plaintiff,                    COMPLAINT FOR INJUNCTIVE
12                                               RELIEF AND DAMAGES FOR
            vs.                                  VIOLATION OF:
13
                                                 1. AMERICANS WITH DISABILITIES
14    LAKE AVENUE PROPERTIES, LLC;               ACT, 42 U.S.C. §12131 et seq.;
15    and DOES 1 to 10,                          2. CALIFORNIA’S UNRUH CIVIL
                   Defendants.                   RIGHTS ACT, CAL CIV. CODE §§ 51 -
16                                               52 et seq.;
17                                               3. CALIFORNIA’S DISABLED
                                                 PERSONS ACT, CAL CIV. CODE §54 et
18                                               seq.
19                                               4. CALIFORNIA’S UNFAIR
                                                 COMPETITION ACT, CAL BUS & PROF
20                                               CODE § 17200, et seq.
21                                               5. NEGLIGENCE
22
23
24
            Plaintiff GABRIEL DORSEY (“Plaintiff”) complains of Defendants LAKE
      AVENUE PROPERTIES, LLC; and DOES 1 to 10 (“Defendants”) and alleges as
25
26
      follows:
      //
27
28
      //



                                    COMPLAINT FOR DAMAGES - 1
     Case 2:21-cv-00147-ODW-JEM Document 1 Filed 01/07/21 Page 2 of 12 Page ID #:2




 1                                  JURISDICTION AND VENUE
 2          1.     The Court has jurisdiction of this action pursuant to 28 USC §1331 for
 3    violation of the Americans with Disabilities Act of 1990, (42 USC §12101, et seq.)
 4          2.     Pursuant to pendant jurisdiction, attendant and related causes of action,
 5    arising from the same nucleus of operating facts, are also brought under California law,
 6    including, but not limited to, violations of California Civil Code §§51, 51.5, 52(a), 52.1,
 7    54, 54., 54.3 and 55.
 8          3.     Venue is proper in this court pursuant to 28 USC §1391(b). The real
 9    property which is the subject of this action is located in this district, Los Angeles County,
10    California, and that Plaintiff’s causes of action arose in this district.
11                                              PARTIES
12          4.     Plaintiff is a California resident with a physical disability. Plaintiff suffers
13    from osteogenesis imperfecta and is substantially limited in his ability to walk. Plaintiff
14    requires the use of a wheelchair at all times when traveling in public.
15          5.     Defendants are, or were at the time of the incident, the real property owners,
16    business operators, lessors and/or lessees of the real property for a liquor store
17    (“Business”) located at or about 843 N. Lake Ave., Pasadena, California.
18          6.     The true names and capacities, whether individual, corporate, associate or
19    otherwise of Defendant DOES 1 through 10, and each of them, are unknown to Plaintiff,
20    who therefore sues said Defendants by such fictitious names. Plaintiff will ask leave of
21    Court to amend this Complaint when the true names and capacities have been
22    ascertained. Plaintiff is informed and believes and, based thereon, alleges that each such
23    fictitiously named Defendants are responsible in some manner, and therefore, liable to
24    Plaintiff for the acts herein alleged.
25          7.     Plaintiff is informed and believes, and thereon alleges that, at all relevant
26    times, each of the Defendants was the agent, employee, or alter-ego of each of the other
27    Defendants, and/or was acting in concert with each of the other Defendants, and in doing
28




                                     COMPLAINT FOR DAMAGES - 2
     Case 2:21-cv-00147-ODW-JEM Document 1 Filed 01/07/21 Page 3 of 12 Page ID #:3




 1    the things alleged herein was acting with the knowledge and consent of the other
 2    Defendants and within the course and scope of such agency or employment relationship.
 3          8.     Whenever and wherever reference is made in this Complaint to any act or
 4    failure to act by a defendant or Defendants, such allegations and references shall also be
 5    deemed to mean the acts and failures to act of each Defendant acting individually, jointly
 6    and severally.
 7                                   FACTUAL ALLEGATIONS
 8          9.     In or about August of 2020, Plaintiff revisited the Business. In or about
 9    September of 2020, Plaintiff visited the Business. The Business is a liquor store business
10    establishment, which is open to the public, is a place of public accommodation and
11    affects commerce through its operation.
12          10.    While attempting to enter the Business during each visit, Plaintiff personally
13    encountered a number of barriers that interfered with his ability to use and enjoy the
14    goods, services, privileges, and accommodations offered at the Business. To the extent
15    of Plaintiff’s personal knowledge, the barriers at the Business included, but were not
16    limited to, the following:
17                 a.     Defendants failed to comply with the federal and state standards for
18                        the parking space designated for persons with disabilities. Defendants
19                        failed to provide an adequate number of parking spaces designated for
20                        persons with disabilities.
21                 b.     Defendant failed to maintain the parking space designated for persons
22                        with disabilities to comply with the federal and state standards.
23                        Defendants failed to provide the access aisles with level surface
24                        slopes.
25                 c.     Defendant failed to maintain the parking space designated for persons
26                        with disabilities to comply with the federal and state standards.
27                        Defendants failed to provide a proper ramp for the persons with
28                        disabilities.



                                     COMPLAINT FOR DAMAGES - 3
     Case 2:21-cv-00147-ODW-JEM Document 1 Filed 01/07/21 Page 4 of 12 Page ID #:4




 1                 d.     Defendants failed to maintain the parking space designated for
 2                        persons with disabilities to comply with the federal and state
 3                        standards. Defendants failed to maintain the facility to be readily
 4                        accessible.
 5          11.    These barriers and conditions denied Plaintiff the full and equal access to the
 6    Business. Plaintiff wishes to patronize the Business again. However, Plaintiff is deterred
 7    from visiting the Business because his knowledge of these violations prevents him from
 8    returning until the barriers are removed.
 9          12.    Based on the violations, Plaintiff alleges, on information and belief, that
10    there are additional barriers to accessibility at the Business after further site inspection.
11    Plaintiff seeks to have all barriers related to his disability remedied. See Doran v. 7-
12    Eleven, Inc. 524 F.3d 1034 (9th Cir. 2008).
13          13.    In addition, Plaintiff alleges, on information and belief, that Defendants
14    knew that particular barriers render the Business inaccessible, violate state and federal
15    law, and interfere with access for the physically disabled.
16          14.    At all relevant times, Defendants had and still have control and dominion
17    over the conditions at this location and had and still have the financial resources to
18    remove these barriers without much difficulty or expenses to make the Business
19    accessible to the physically disabled in compliance with ADDAG and Title 24
20    regulations. Defendants have not removed such barriers and have not modified the
21    Business to conform to accessibility regulations.
22                                    FIRST CAUSE OF ACTION
23        VIOLATION OF THE AMERICANS WITH DISABILITIES ACT OF 1990
24          15.    Plaintiff incorporates by reference each of the allegations in all prior
25    paragraphs in this complaint.
26          16.    Under the Americans with Disabilities Act of 1990 (“ADA”), no individual
27    shall be discriminated against on the basis of disability in the full and equal enjoyment of
28    the goods, services, facilities, privileges, advantages, or accommodations of any place of



                                      COMPLAINT FOR DAMAGES - 4
     Case 2:21-cv-00147-ODW-JEM Document 1 Filed 01/07/21 Page 5 of 12 Page ID #:5




 1    public accommodation by any person who owns, leases, or leases to, or operates a place
 2    of public accommodation. See 42 U.S.C. § 12182(a).
 3          17.   Discrimination, inter alia, includes:
 4                a.    A failure to make reasonable modification in policies, practices, or
 5                      procedures, when such modifications are necessary to afford such
 6                      goods, services, facilities, privileges, advantages, or accommodations
 7                      to individuals with disabilities, unless the entity can demonstrate that
 8                      making such modifications would fundamentally alter the nature of
 9                      such goods, services, facilities, privileges, advantages, or
10                      accommodations. 42 U.S.C. § 12182(b)(2)(A)(ii).
11                b.    A failure to take such steps as may be necessary to ensure that no
12                      individual with a disability is excluded, denied services, segregated or
13                      otherwise treated differently than other individuals because of the
14                      absence of auxiliary aids and services, unless the entity can
15                      demonstrate that taking such steps would fundamentally alter the
16                      nature of the good, service, facility, privilege, advantage, or
17                      accommodation being offered or would result in an undue burden. 42
18                      U.S.C. § 12182(b)(2)(A)(iii).
19                c.    A failure to remove architectural barriers, and communication barriers
20                      that are structural in nature, in existing facilities, and transportation
21                      barriers in existing vehicles and rail passenger cars used by an
22                      establishment for transporting individuals (not including barriers that
23                      can only be removed through the retrofitting of vehicles or rail
24                      passenger cars by the installation of a hydraulic or other lift), where
25                      such removal is readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv).
26                d.    A failure to make alterations in such a manner that, to the maximum
27                      extent feasible, the altered portions of the facility are readily
28                      accessible to and usable by individuals with disabilities, including



                                   COMPLAINT FOR DAMAGES - 5
     Case 2:21-cv-00147-ODW-JEM Document 1 Filed 01/07/21 Page 6 of 12 Page ID #:6




 1                        individuals who use wheelchairs or to ensure that, to the maximum
 2                        extent feasible, the path of travel to the altered area and the
 3                        bathrooms, telephones, and drinking fountains serving the altered
 4                        area, are readily accessible to and usable by individuals with
 5                        disabilities where such alterations to the path or travel or the
 6                        bathrooms, telephones, and drinking fountains serving the altered
 7                        area are not disproportionate to the overall alterations in terms of cost
 8                        and scope. 42 U.S.C. § 12183(a)(2).
 9          18.    Where parking spaces are provided, accessible parking spaces shall be
10    provided. 1991 ADA Standards § 4.1.2(5); 2010 ADA Standards § 208. One in every
11    eight accessible spaces, but not less than one, shall be served by an access aisle 96 in
12    (2440 mm) wide minimum and shall be designated “van accessible.” 1991 ADA
13    Standards § 4.1.2(5)(b). For every six or fraction of six parking spaces, at least one shall
14    be van parking space. 2010 ADA Standards § 208.2.4.
15          19.    Under the ADA, the method and color of marking are to be addressed by
16    State or local laws or regulations. See 36 C.F.R., Part 1191. Under the California
17    Building Code (“CBC”), the parking space identification signs shall include the
18    International Symbol of Accessibility. Parking identification signs shall be reflectorized
19    with a minimum area of 70 square inches. Additional language or an additional sign
20    below the International Symbol of Accessibility shall state “Minimum Fine $250.” A
21    parking space identification sign shall be permanently posted immediately adjacent and
22    visible from each parking space, shall be located with its centerline a maximum of 12
23    inches from the centerline of the parking space and may be posted on a wall at the
24    interior end of the parking space. See CBC § 11B-502.6, et seq.
25          20.    Moreover, an additional sign shall be posted either in a conspicuous place at
26    each entrance to an off-street parking facility or immediately adjacent to on-site
27    accessible parking and visible from each parking space. The additional sign shall not be
28    less than 17 inches wide by 22 inches high. The additional sign shall clearly state in



                                    COMPLAINT FOR DAMAGES - 6
     Case 2:21-cv-00147-ODW-JEM Document 1 Filed 01/07/21 Page 7 of 12 Page ID #:7




 1    letters with a minimum height of 1 inch the following: “Unauthorized vehicles parked in
 2    designated accessible spaces not displaying distinguishing placards or special license
 3    plates issued for persons with disabilities will be towed always at the owner’s expense…”
 4    See CBC § 11B-502.8, et seq.
 5          21.    Here, Defendants failed to provide an adequate number of parking spaces
 6    designated for persons with disabilities since there were more than 25 parking spaces.
 7          22.    Under the 1991 Standards, parking spaces and access aisles must be level
 8    with surface slopes not exceeding 1:50 (2%) in all directions. 1991 Standards § 4.6.2.
 9    Accessible parking spaces shall be at least 96 in (2440 mm) wide. Parking access aisles
10    shall be part of an accessible route to the building or facility entrance and shall comply
11    with 4.3. Two accessible parking spaces may share a common access aisle. Parked
12    vehicle overhangs shall not reduce the clear width of an accessible route. Parking spaces
13    and access aisles shall be level with surface slopes not exceeding 1:50 (2%) in all
14    directions. 1991 Standards § 4.6.3.
15          23.    Here, the sole handicap parking space with access aisle is not level with the
16    parking space. Under the 2010 Standards, access aisles shall be at the same level as the
17    parking spaces they serve. Changes in level are not permitted. 2010 Standards § 502.4.
18    “Access aisles are required to be nearly level in all directions to provide a surface for
19    transfer to and from vehicles.” 2010 Standards § 502.4 Advisory. Id. No more than a 1:48
20    slope is permitted.
21          24.    The cross slope of ramp surfaces shall be no greater than 1:50. Ramp
22    surfaces shall comply with 4.5. 1991 Standards § 4.8.6. Ramps and landings with drop-
23    offs shall have curbs, walls, railings, or projecting surfaces that prevent people from
24    slipping off the ramp. Curbs shall be a minimum of 2 in (50 mm) high. 1991 Standards §
25    4.8.7. Outdoor ramps and their approaches shall be designed so that water will not
26    accumulate on walking surfaces. 1991 Standards § 4.8.8. Ground and floor surfaces
27    along accessible routes and in accessible rooms and spaces including floors, walks,
28




                                    COMPLAINT FOR DAMAGES - 7
     Case 2:21-cv-00147-ODW-JEM Document 1 Filed 01/07/21 Page 8 of 12 Page ID #:8




 1    ramps, stairs, and curb ramps, shall be stable, firm, slip-resistant, and shall comply with
 2    4.5. 1991 Standards § 4.5.1.
 3          25.     Here, Defendants failed to provide a compliant ramp for the access aisle.
 4          26.    At least one accessible route shall connect accessible building, facilities,
 5    elements, and spaces that are on the same site. 1991 ADA Standards § 4.3.2. A public
 6    accommodation shall maintain in operable working condition those features of facilities
 7    and equipment that are required to be readily accessible to and usable by persons with
 8    disabilities by the Act or this part. 28 C.F.R. 35.211(a).
 9          27.    Here, Defendants failed to provide at least one accessible route to the
10    entrance of the Business because Defendants failed to provide a compliant entrance to the
11    curb closest to the sole accessible parking space.
12          28.    A public accommodation shall maintain in operable working condition those
13    features of facilities and equipment that are required to be readily accessible to and usable
14    by persons with disabilities by the Act or this part. 28 C.F.R. 35.211(a). By failing to
15    maintain the facility to be readily accessible and usable by Plaintiff, Defendants are in
16    violation of Plaintiff’s rights under the ADA and its related regulations.
17          29.    The Business has denied and continues to deny full and equal access to
18    Plaintiff and to other people with disabilities. Plaintiff has been and will continue to be
19    discriminated against due to the lack of accessible facilities, and therefore, seeks
20    injunctive relief to alter facilities to make such facilities readily accessible to and usable
21    by individuals with disabilities.
22                                 SECOND CAUSE OF ACTION
23                    VIOLATION OF THE UNRUH CIVIL RIGHTS ACT
24          30.    Plaintiff incorporates by reference each of the allegations in all prior
25    paragraphs in this complaint.
26          31.    California Civil Code § 51 states, “All persons within the jurisdiction of this
27    state are free and equal, and no matter what their sex, race, color, religion, ancestry,
28    national origin, disability, medical condition, genetic information, marital status, sexual



                                      COMPLAINT FOR DAMAGES - 8
     Case 2:21-cv-00147-ODW-JEM Document 1 Filed 01/07/21 Page 9 of 12 Page ID #:9




 1    orientation, citizenship, primary language, or immigration status are entitled to the full
 2    and equal accommodations, advantages, facilities, privileges, or services in all business
 3    establishments of every kind whatsoever.”
 4          32.    California Civil Code § 52 states, “Whoever denies, aids or incites a denial,
 5    or make any discrimination or distinction contrary to Section 51, 515, or 51.6, is liable
 6    for each and every offense for the actual damages, and any amount that may be
 7    determined by a jury, or a court sitting without a jury, up to a maximum of three times the
 8    amount of actual damage but in no case less than four thousand dollars ($4,000) and any
 9    attorney’s fees that may be determined by the court in addition thereto, suffered by any
10    person denied the rights provided in Section 51, 51.5, or 51.6.
11          33.    California Civil Code § 51(f) specifies, “a violation of the right of any
12    individual under federal Americans with Disabilities Act of 1990 (Public Law 101-336)
13    shall also constitute a violation of this section.”
14          34.    The actions and omissions of Defendants alleged herein constitute a denial
15    of full and equal accommodation, advantages, facilities, privileges, or services by
16    physically disabled persons within the meaning of California Civil Code §§ 51 and 52.
17    Defendants have discriminated against Plaintiff in violation of California Civil Code §§
18    51 and 52.
19          35.    The violations of the Unruh Civil Rights Act caused Plaintiff to experience
20    difficulty, discomfort, or embarrassment. The Defendants are also liable for statutory
21    damages as specified in California Civil Code §55.56(a)-(c).
22                                   THIRD CAUSE OF ACTION
23                 VIOLATION OF CALIFORNIA DISABLED PERSONS ACT
24          36.    Plaintiff incorporates by reference each of the allegations in all prior
25    paragraphs in this complaint.
26          37.    California Civil Code § 54.1(a) states, “Individuals with disabilities shall be
27    entitled to full and equal access, as other members of the general public, to
28    accommodations, advantages, facilities, medical facilities, including hospitals, clinics,



                                      COMPLAINT FOR DAMAGES - 9
     Case 2:21-cv-00147-ODW-JEM Document 1 Filed 01/07/21 Page 10 of 12 Page ID #:10




 1     and physicians’ offices, and privileges of all common carriers, airplanes, motor vehicles,
 2     railroad trains, motorbuses, streetcars, boats, or any other public conveyances or modes
 3     of transportation (whether private, public, franchised, licensed, contracted, or otherwise
 4     provided), telephone facilities, adoption agencies, private schools, hotels, loading places,
 5     places of public accommodations, amusement, or resort, and other places in which the
 6     general public is invited, subject only to the conditions and limitations established by
 7     law, or state or federal regulation, and applicable alike to all persons.
 8           38.    California Civil Code § 54.3(a) states, “Any person or persons, firm or
 9     corporation who denies or interferes with admittance to or enjoyment of public facilities
10     as specified in Sections 54 and 54.1 or otherwise interferes with the rights of an
11     individual with a disability under Sections 54, 54.1 and 54.2 is liable for each offense for
12     the actual damages, and any amount as may be determined by a jury, or a court sitting
13     without a jury, up to a maximum of three times the amount of actual damages but in no
14     case less than one thousand dollars ($1,000) and any attorney’s fees that may be
15     determined by the court in addition thereto, suffered by any person denied the rights
16     provided in Section 54, 54.1, and 54.2.
17           39.    California Civil Code § 54(d) specifies, “a violation of the right of an
18     individual under Americans with Disabilities Act of 1990 (Public Law 101-336) also
19     constitute a violation of this section, and nothing in this section shall be construed to limit
20     the access of any person in violation of that act.
21           40.    The actions and omissions of Defendants alleged herein constitute a denial
22     of full and equal accommodation, advantages, and facilities by physically disabled
23     persons within the meaning of California Civil Code § 54. Defendants have
24     discriminated against Plaintiff in violation of California Civil Code § 54.
25           41.    The violations of the California Disabled Persons Act caused Plaintiff to
26     experience difficulty, discomfort, and embarrassment. The Defendants are also liable for
27     statutory damages as specified in California Civil Code §55.56(a)-(c).
28     //



                                     COMPLAINT FOR DAMAGES - 10
     Case 2:21-cv-00147-ODW-JEM Document 1 Filed 01/07/21 Page 11 of 12 Page ID #:11




 1                                  FOURTH CAUSE OF ACTION
 2                                  UNFAIR COMPETITION ACT
 3            42.    Plaintiff incorporates by reference each of the allegations in all prior
 4     paragraphs in this complaint.
 5            43.    Defendants have engaged in unfair competition, unfair or fraudulent
 6     business practices, and unfair, deceptive, untrue or misleading advertising in violation of
 7     the Unfair Competition Act. Bus & Prof. Code §§ 17200 et seq.
 8            44.    Defendants engage in business practices and policies that create systemic
 9     barriers to full and equal access for people with disability in violation of state and federal
10     law.
11            45.    The actions and omissions of Defendants are unfair and injurious to
12     Plaintiff, a consumer of the Business’ goods and services. As a result of Defendants’
13     unfair business practice and policies, Plaintiff suffered injury in fact. Plaintiff was not
14     provided with goods and services provided to other consumers. Plaintiff seeks relief
15     necessary to prevent Defendants’ continued unfair business practices and policies and
16     restitution of any month that Defendants acquired by means of such unfair competition,
17     including profits unfairly obtained.
18                                     FIFTH CAUSE OF ACTION
19                                            NEGLIGENCE
20            46.    Plaintiff incorporates by reference each of the allegations in all prior
21     paragraphs in this complaint.
22            47.    Defendants have a general duty and a duty under the ADA, Unruh Civil
23     Rights Act and California Disabled Persons Act to provide safe and accessible facilities
24     to the Plaintiff.
25            48.    Defendants breached their duty of care by violating the provisions of ADA,
26     Unruh Civil Rights Act and California Disabled Persons Act.
27            49.    As a direct and proximate result of Defendants’ negligent conduct, Plaintiff
28     has suffered damages.



                                     COMPLAINT FOR DAMAGES - 11
     Case 2:21-cv-00147-ODW-JEM Document 1 Filed 01/07/21 Page 12 of 12 Page ID #:12




 1                                      PRAYER FOR RELIEF
 2           WHEREFORE, Plaintiff respectfully prays for relief and judgment against
 3     Defendants as follows:
 4           1.     For preliminary and permanent injunction directing Defendants to comply
 5     with the Americans with Disability Act and the Unruh Civil Rights Act;
 6           2.     Award of all appropriate damages, including but not limited to statutory
 7     damages, general damages and treble damages in amounts, according to proof;
 8           3.     Award of all reasonable restitution for Defendants’ unfair competition
 9     practices;
10           4.     Reasonable attorney’s fees, litigation expenses, and costs of suit in this
11     action;
12           5.     Prejudgment interest pursuant to California Civil Code § 3291; and
13           6.     Such other and further relief as the Court deems just and proper.
14                                DEMAND FOR TRIAL BY JURY
15           Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff hereby
16     demands a trial by jury on all issues so triable.
17
18     Dated: January 7, 2021                  SO. CAL. EQUAL ACCESS GROUP
19
20
21                                             By:   _/s/ Jason J. Kim____________
                                                     Jason J. Kim, Esq.
22                                             Attorneys for Plaintiff
23
24
25
26
27
28




                                     COMPLAINT FOR DAMAGES - 12
